Citation Nr: 0823612	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  03-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for gastrointestinal 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.  

3.  Entitlement to service connection for respiratory 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active 
military service from November 1990 to May 1991, 6 months and 
16 days of active service prior to November 1990, and that he 
served in the Southwest Asia theater of operations from 
December 6, 1990, to April 14, 1991.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In March 2005 the Board of Veterans' Appeals (Board) remanded 
the veteran's claims to afford him a VA examination and to 
obtain and a medical opinion.  When the development ordered 
was completed, the Board readjudicated the veteran's claims 
and issued decisions as to all issues on all except those 
listed on the title page.  

The Board remanded those claims in March 2007 to again afford 
the veteran a VA examination and to obtain a medical opinion.  
The veteran was examined and a medical opinion obtained in 
December 2007.  Stegall v. West, 11  Vet. App. 268 (1998).  
The claims have been returned for further appellate review.  


FINDINGS OF FACT

1.  The veteran's symptoms of fatigue do not meet the 
criteria for diagnosis of chronic fatigue syndrome, and have 
been attributed to sleep apnea, which has not been medically 
linked to service.  

2.  The veteran's gastrointestinal symptoms have been 
attributed to a known clinical entity, gastroesophageal 
reflux disease and a hiatal hernia, which were not manifested 
until years after service, and have not been medically linked 
to service.    

3.  The veteran's respiratory symptoms have been attributed 
to a known clinical entity, rhinosinusitis, which was not 
manifested until years after service, and has not been 
medically linked to service.  


CONCLUSIONS OF LAW

1.  The criteria for granting service connection for fatigue, 
including as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

2.  The criteria for granting service connection for a 
gastrointestinal disorder diagnosed as gastroesophageal 
reflux disease and a hiatal hernia, including as a qualifying 
chronic disability under 38 C.F.R. § 3.317, have been met.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).  

3.  The criteria for granting service connection for a 
respiratory disorder, diagnosed as rhinosinusitis, including 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  

By letters dated in February 2003, March 2005, July 2005, 
March 2006, June 2007, and November 2007, VA satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.   

The veteran's service medical records for his period of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War are not available.  Pursuant to the 
Board's March 2005 remand instructions, in a July 2005 
letter, VA advised the veteran not only that its additional 
post-remand efforts had been unsuccessful, but invited him to 
submit alternative forms of evidence, including, but not 
limited to, statements from service medical personnel, 
"buddy" certificates or affidavits, employment physical 
examinations, medical evidence from hospitals, clinics and 
private physicians by which or by whom a veteran may have 
been treated, especially soon after discharge, letters 
written during service, photographs taken during service, 
pharmacy prescription records and insurance examination 
reports.  The Board notes the veteran advised he understood 
all of the above in a May 2006 statement.  He filed 
additional records of his private medical treatment, and 
indicated he had nothing further to submit.  

Prior to the March 2005 remand, the RO made a concerted 
effort to obtain the veteran's outstanding service medical 
records from the National Personnel Records Center (NPRC), 
and in a January 2004 administrative decision, determined 
that no additional service medical records were available; 
the RO advised the veteran of this determination in the March 
2004 Supplemental Statement of the Case (SSOC).

To ensure that all avenues to obtain the service medical 
records had been exhausted, in the March 2005 remand, the 
Board directed VA to contact the Records Management Center 
(RMC) and request any service medical records it has 
pertaining to the veteran.  In compliance with the Board's 
instructions, in March 2005, VA contacted the RMC and 
requested that it make a "last ditch" search for the 
veteran's service medical records for his period of service 
from November 1990 and May 1991, and noted that the veteran 
served in the Marine Corps and that his Reserve obligation 
termination date was December 14, 1994.  The RMC responded 
that it had no additional service medical records relating to 
the veteran.  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  It means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

As an initial matter, the Board observes that the veteran's 
complaints have all been medically attributed to precise, 
known clinical entities, and therefore, an award of benefits 
under the provisions of 38 C.F.R. § 3.317 for impairment due 
to an undiagnosed illness or a medically unexplained chronic 
multi symptom illness is not warranted.  The veteran's 
fatigue has been attributed to sleep apnea, his 
gastrointestinal complaints have been attributed to 
gastroesophogeal reflux disease and a hiatal hernia, and his 
respiratory complaints to rhinosinusitus.  

As to whether service connection is shown on a direct basis, 
the Board concludes that it is not.  

The record shows the veteran submitted his formal application 
for benefits in 2003, approximately 12 years after his 
discharge from active duty.  On this application, he did not 
indicate treatment for any of the disorders took place in 
service, nor identify places of post service treatment.  
Thereafter, however, he did submit a number of private 
medical records dated between 1995 (4 years after active 
service) and 2002.  In relevant part, 1995 records show the 
veteran was treated at that time for acute 
pharyngitis/laryngitis and rhinorrhea.  There is, however, no 
suggestion in these records that these findings were 
considered in any way linked to service 4 years earlier, and 
in fact, there is strong suggestion they were linked to 
illness then present within the veteran's household as it was 
noted the veteran had two children who had been sick with 
apparent acute rhinorrhea.  It also was noted the veteran's 
complaints had their onset "11-11-95."  

Gastrointestinal complaints are first recorded in 1998, 7 
years after active service, and again, there is no suggestion 
these were linked to service, or had been present since 
service.  Indeed, it was noted that had only been "going on 
for at least the last couple of months."  (Emphasis added.)  
Furthermore, the content of this record shows the veteran was 
providing a comprehensive medical history to his physician 
dating back to service, as some dental work accomplished when 
the veteran "left for Desert Storm" was noted.  

Complaints of fatigue do not appear in the record until 2000, 
9 years after active service, and as previously indicated, 
this was subsequently attributed to sleep apnea.  (The March 
2007 VA examiner specifically noted the veteran's symptoms 
did not meet the criteria for a diagnosis of chronic fatigue 
syndrome.)  There also is no medical record suggesting a link 
between the veteran's sleep apnea and service.  

Although the documentary evidence in this case does not 
include the veteran's service medical records, the records 
that have been obtained make it clear the veteran has not had 
chronic complaints of the claimed disabilities since service.  
They do show that the veteran has a pattern of behavior of 
seeing physicians for his medical complaints, and as set 
forth above, they are silent for complaints of fatigue until 
2000, and for stomach complaints until 1998.  As the medical 
evidence dates from 1995, that reflects a 3 year period 
without stomach complaints, and a 5 year period without 
fatigue complaints.  Therefore, any contentions of ongoing 
complaints since service in 1991 are contradicted by these 
medical records that are silent for such complaints.  

As to the veteran's respiratory complaints (diagnosed as 
rhinosinusitis in December 2007) mentioned in the earliest 
records the veteran provided, (1995), that was noted to have 
begun only a few days earlier, and as there are subsequent 
treatment records which make no mention of these complaints, 
it may be concluded this did not become a chronic problem 
until sometime thereafter.  

Given the foregoing, the greater weight of the evidence is 
against the conclusion that the disabilities at issue had 
their onset in service.  Rather, the chronic disabilities 
associated with the veteran's symptoms are shown by the 
preponderance of the evidence to have begun many years after 
service.  Furthermore, none of the medical evidence of record 
contains any opinion linking these complaints and findings to 
service.  Under these circumstances, a basis upon which to 
establish service connection for the claimed disabilities has 
not been presented.  

In reaching this conclusion, the Board has noted the 
statement from the veteran's father to the effect that the 
veteran's complaints have been present "[s]ince returning 
from the Gulf War."  This statement, however, does not 
provide a meaningful chronological context, and could be 
accurate for complaints arising any time after the Gulf War.  
As set out above, the medical evidence is either silent for 
many years or attributes a relevant compliant to a recent 
(many years post service) onset.  As such, this statement is 
of little probative value.  Similarly, the April 2005 
statement from the veteran's private physician that simply 
transcribes what the veteran told that person concerning 
nasal problems since a chemical exposure in Kuwait, does not 
establish a medical history of complaints since active 
service.  As such, this statement is likewise of limited 
probative value.   

Accordingly, the preponderance of the evidence being against 
the claim, the appeal for service connection for fatigue, a 
gastrointestinal disorder, and a respiratory disorder is 
denied.  







	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for fatigue is denied.  

Service connection for a gastrointestinal disorder is denied.  

Service connection for a respiratory disorder is denied.    


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


